356 S.W.3d 224 (2011)
STATE of Missouri, Respondent,
v.
Kelvin L. NEWLON, Appellant.
No. ED 95348.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 5, 2011.
Application for Transfer Denied January 31, 2012.
*225 Deborah B. Wafer, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
On August 5, 2010, following a trial by jury, Kelvin Newlon ("Defendant") was found guilty of sexual misconduct involving a child. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).